 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:19-cr-00124-TLN
12                       Plaintiff,
13           v.                                        ORDER
14    MARILYN COOK,
15                       Defendant.
16

17          This matter is before the Court on Defendant Marilyn Cook’s (“Defendant”) Motion to

18   Dismiss the Indictment. (ECF No. 5.) The Government filed an opposition. (ECF No. 6.) After

19   carefully considering the parties’ arguments and for the reasons set forth below, the Court

20   DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          The charges in this case arise from Defendant’s alleged filing of false claims for property

 3   held by the California State Controller’s Division of Unclaimed Property on behalf of the United

 4   States Marshals Services and others. (ECF No. 1.) On July 25, 2019, a federal grand jury

 5   returned an eight-count indictment charging Defendant with six counts of mail fraud in violation

 6   of 18 U.S.C. § 1341, one count of wrongfully using a government seal in violation of 18 U.S.C. §

 7   1017, and one count of aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1). (ECF

 8   No. 6 at 1.)

 9          At the time the grand jury returned the instant indictment, Defendant was in federal

10   custody pursuant to a pre-trial detention order and was scheduled to begin trial on distinct charges

11   in the Eastern District of Tennessee. (ECF No. 6-3.) On July 31, 2019, a jury found Defendant

12   guilty of presenting a fictitious financial instrument in violation of 18 U.S.C. § 514(a)(2) and

13   presenting a false claim to the United States in violation of 18 U.S.C. § 287(a). (ECF No. 6 at 2.)

14   A sentencing hearing was scheduled for December 3, 2019. (Id.)

15          The Government alleges that it promptly notified Defendant of the indictment pending in

16   the Eastern District of California. (Id.) On September 6, 2019, Defendant filed a document

17   labeled “Motion for Speedy Trial” wherein Defendant “move[d] the Court for the Sixth

18   Amendment right to a speedy trial.” (ECF No. 4.) On December 2, 2019, Defendant, proceeding

19   pro se, filed the instant motion to dismiss the indictment based on a violation of her Sixth

20   Amendment right to a speedy trial. (ECF No. 5.)
21          II.     STANDARD OF LAW

22          The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused shall

23   enjoy the right to a speedy and public trial.” U.S. Const. amend. VI. “The right to a speedy trial

24   attaches when a criminal proceeding is initiated, including when the defendant is indicted.”

25   United States v. Myers, 930 F.3d 1113, 1118 (9th Cir. 2019).

26          “In determining when the constitutional right is violated, the Supreme Court has rejected
27   any rigid approaches or clearly defined rules.” Id. “Instead, the Court has adopted ‘a balancing

28   test, in which the conduct of both the prosecution and the defendant are weighed.’” Id. (citing
                                                        2
 1   Barker v. Wingo, 407 U.S. 514, 530 (1972)). The Barker test establishes four factors to be

 2   balanced: “Length of delay, the reason for the delay, the defendant’s assertion of his right, and

 3   prejudice to the defendant.” 407 U.S. at 530.

 4          “A court balances all four of these factors in a practical, case-by-case analysis under

 5   Barker.” Myers, 930 F.3d at 1120. “As the Court explained, none of the four factors is ‘either a

 6   necessary or sufficient condition to the finding of a deprivation of the right of speedy trial.

 7   Rather, they are related factors and must be considered together with such other circumstances as

 8   may be relevant.’” Id. (citing Barker, 407 U.S. at 533).

 9          III.    ANALYSIS

10          Defendant summarily argues that the Government violated her Sixth Amendment right to

11   a speedy trial. (ECF No. 5.) She states that she received the indictment by mail on August 8,

12   2019, while in custody at a detention facility in Tennessee and filed a motion for a speedy trial on

13   August 25, 2019. (Id.) Defendant’s motion to dismiss lacks any other facts or legal arguments.

14   In opposition, the Government applies Barker and argues it did not violate Defendant’s right to a

15   speedy trial. (ECF No. 6.) The Court will address the Barker factors in turn.

16                  A.      Length of Delay

17          “The length of delay is the threshold factor.” Myers, 930 F.3d at 1119. “[T]o trigger a

18   speedy trial analysis, an accused must allege that the interval between accusation and trial has

19   crossed the threshold dividing ordinary from ‘presumptively prejudicial’ delay, since, by

20   definition, he cannot complain that the government has denied him a ‘speedy’ trial if it has, in
21   fact, prosecuted his case with customary promptness.” Doggett v. United States, 505 U.S. 647,

22   651–52 (1992) (citation omitted). “[B]ecause of the imprecision of the right to speedy trial, the

23   length of delay that will provoke such an inquiry is necessarily dependent upon the peculiar

24   circumstances of the case.” Barker, 407 U.S. at 530–31. “The delay is measured from the time

25   of indictment to the time of trial.” Myers, 930 F.3d at 1119.

26          The Government argues that only four-and-a-half months have passed since the grand jury
27   returned the instant indictment, which is significantly shorter than the one-year benchmark that

28   typically triggers the speedy trial inquiry. (ECF No. 6 at 5.) The Court agrees that such a short
                                                         3
 1   delay for a relatively complex crime does not amount to a “presumptively prejudicial” delay. See

 2   United States v. Gregory, 322 F.3d 1157, 1161–62 (9th Cir. 2003) (“Although there is no bright-

 3   line rule, courts generally have found that delays approaching one year are presumptively

 4   prejudicial.”). Because the length of delay is a threshold question, the Court’s Sixth Amendment

 5   analysis arguably could end here. But at the very least, the Court finds that the length of delay

 6   weighs in the Government’s favor.

 7                  B.      Reason for the Delay

 8          “Closely related to length of delay is the reason the government assigns to justify the

 9   delay.” Barker, 407 U.S. at 531. “Among other things, a court may consider ‘whether the

10   government or the criminal defendant is more to blame for th[e] delay.’” Myers, 930 F.3d at

11   1119 (citing Doggett, 505 U.S. at 651). “[I]f the government acted in bad faith, for instance, by

12   making ‘[a] deliberate attempt to delay the trial in order to hamper the defense,’ such delay must

13   ‘be weighted heavily against the government.’” Id. (citation omitted). “If the delay is caused by

14   negligence, overcrowded courts, or failure of court-appointed counsel, the delay ‘should be

15   weighted less heavily but nevertheless should be considered since the ultimate responsibility for

16   such circumstances must rest with the government rather than with the defendant.’” Id. (citation

17   omitted). “Finally, a good-faith, reasonable justification for the delay, such as a missing witness,

18   or a meritorious interlocutory appeal will weigh less heavily against the government or not weigh

19   against the government at all.” Id. at 1119–20 (internal citations omitted).

20          The Government asserts that Defendant has been detained in custody in the Eastern
21   District of Tennessee on distinct federal charges since the grand jury returned the indictment in

22   the instant case. (ECF No. 6 at 5.) The Government states it has monitored the status of

23   Defendant’s case in the Eastern District of Tennessee and intended to initiate proceedings to

24   transfer her to the Eastern District of California upon conclusion of judgment and sentencing.

25   (Id.) Now that the Eastern District of Tennessee indefinitely postponed Defendant’s sentencing,

26   the Government states it will explore the possibility of transferring Defendant to this district
27   before her sentencing. (Id. at 6.)

28          Notably, there is no evidence the Government has acted in bad faith. Rather, it appears
                                                        4
 1   that logistical obstacles are the primary reason for delay in this case. For example, the

 2   Government correctly points out that transferring Defendant between Tennessee and California

 3   Defendant would require considerable time and expense. Also, Defendant has certain rights —

 4   such as the right to submit a presentence report interview and be present at her sentencing in the

 5   Eastern District in Tennessee — that require extra consideration. These types of “administrative

 6   hurdles” are legitimate reasons for delay. See Myers, 930 F.3d at 1121 (“For instance, when the

 7   state’s charges factually overlap with the federal charges, such that trying the defendant

 8   concurrently would present administrative hurdles and safety concerns, a delay may be justified

 9   and not weigh against the government.”); see also 18 U.S.C. § 3161(h)(1) (excluding time under

10   the Speedy Trial Act for “[a]ny period of delay resulting from other proceedings concerning the

11   defendant”). Therefore, the reason for delay in this case is weighted less heavily against the

12   Government.

13                  C.      Defendant’s Assertion of her Rights

14          “The third factor under Barker is whether the defendant asserted his right to a speedy

15   trial.” Myers, 930 F.3d at 1120. The Government concedes — and the Court agrees — that this

16   factor weighs in Defendant’s favor because she asserted her right to a speedy trial by motion on

17   September 6, 2019. (ECF No. 6 at 6.)

18                  D.      Prejudice to the Defendant

19          “The fourth factor is whether the defendant was prejudiced by the delay.” Myers, 930

20   F.3d at 1120. “In considering this factor, a court should evaluate the three interests the speedy
21   trial right was designed to protect: (1) to prevent oppressive pretrial incarceration; (2) to minimize

22   anxiety and concern of the accused; and (3) to limit the possibility that the defense will be

23   impaired.” Id. (quotations omitted). “Of these three interests, ‘the most serious is the last,

24   because the inability of a defendant adequately to prepare his case skews the fairness of the entire

25   system.’” Id. (quotations omitted)

26          The Government argues that Defendant has not and cannot allege prejudice. (ECF No. 6
27   at 7.) More specifically, the Government argues that Defendant cannot show oppressive pretrial

28   incarceration because she would have been detained in the Eastern District of Tennessee
                                                         5
 1   regardless of any delay in the instant case. (Id.) The Government also argues that the Defendant

 2   has not shown actual prejudice on any other grounds. (Id.)

 3          Again, the Court agrees with the Government. Defendant has not made any showing of

 4   prejudice caused by the delay. Indeed, (1) the Defendant would be detained regardless of the

 5   instant indictment, (2) it is unclear whether Defendant has suffered undue anxiety or concern

 6   about the instant indictment, and (3) there is no indication the delay has significantly impacted

 7   her ability to prepare her defense. As such, the final Barker factor weighs in favor of the

 8   Government.

 9          In sum, the relatively short length of delay, legitimate reason for delay, and lack of actual

10   prejudice to the Defendant far outweigh the fact that Defendant asserted her right to a speedy trial

11   after receiving a copy of the indictment. Accordingly, the Court finds that the Government has

12   not violated Defendant’s Sixth Amendment right to a speedy trial at this time and thus DENIES

13   Defendant’s motion to dismiss.

14          IV.     CONCLUSION

15          For the foregoing reasons, the Court hereby DENIES Defendant’s motion to dismiss the

16   indictment. (ECF No. 5.)

17          IT IS SO ORDERED.

18   Dated: December 20, 2019

19

20
21
                                       Troy L. Nunley
22                                     United States District Judge
23

24

25

26
27

28
                                                       6
